Offense, the unlawful manufacture of intoxicating liquor; penalty, three years in the penitentiary.
Officers came upon a still located in the woods. At this still they saw the appellant, Pete Thomas and Ardell Thomas. A fire was under the still and whiskey was running out of same. They found six fifty-gallon barrels of mash. The three parties at the still ran when the officers approached and escaped in a car.
The only defensive issue made by the testimony was that of an alibi, appellant claiming that the officers were mistaken as to his identity and that of the other parties seen with him.
Ardell Thomas and appellant were separately indicted for the above offense, Thomas' case being No. 5675, and that of appellant being 5683. Thomas' case was called on the 15th day of October, 1929, and passed on account of the sickness of his wife until the 28th day of October, after which appellant presented a motion for severance. This was overruled for the reason that same was not presented until after the Thomas case was passed. Appellant's case was likewise passed until the date last above mentioned. When called on the 28th of October, Thomas' case was continued because of the sickness of his wife. Appellant's motion for severance was again presented and overruled by the Court. The rule is that a severance is properly denied where the granting of same would operate as a continuance. Ross v. State, 102 Tex.Crim. Rep.; Moore v. State, 96 Tex.Crim. Rep.; Anderson v. State, 8 Tex.Crim. App. 542; Locklin v. State, 75 S.W. 305; Vernon's Texas C. C. P., Art. 651, Note 9. We take the following statement from Anderson v. State, supra:
"A party whose evidence is the subject of the severance must be present, or in such situation that his case can be first tried with reasonable dispatch."
Since the granting of the severance in this case would have operated as a continuance the Court properly overruled same.
We make this holding without expressly passing on the sufficiency of appellant's bill presenting the matter. There is no showing in appellant's bill that the co-indictee had agreed that appellant might be tried first, as provided by Art. 652, C. C. P. If he refused to so agree, the Court would plainly have the discretion to proceed with appellant's trial first under this article. While appellant's bill presenting *Page 173 
this matter would seem defective in the particular mentioned, it seems unnecessary to expressly so decide, in view of the disposition we make of the question.
Appellant made application for a continuance on account of the absence of five witnesses. Two of these appeared and testified. The other three were Mrs. Ardell Thomas, Mrs. Burl Thomas and Ardell Thomas, co-indictee with appellant. What has been said disposes of this as to Ardell Thomas. By the other two witnesses appellant expected to prove an alibi for Ardell Thomas, the effect of which was only to impeach the officers who testified to the presence of Ardell Thomas at the still. Their testimony does not affirmatively tend to prove an abili for appellant. We will not ordinarily revise the discretion which the law vests in the trial court in refusing a continuance to procure testimony which is only available to impeach a witness. Rodgers v. State, 36 Tex.Crim. Rep.; Franklin v. State, 34 Tex.Crim. Rep.; Branch's P. C., Sec. 324. We do not think in this case the Court abused his discretion in overruling appellant's motion for a continuance.
Some question is made as to the court's charge on alibi, but it is apparently in language many times approved, and we deem it unnecessary to consume space in its discussion.
The sentence appearing in the transcript is defective in two particulars. Appellant is adjudged to be guilty of "manufacturing liquor" and is sentenced to a term of three years in the penitentiary. There is no such offense eo nomine as "manufacturing liquor" and the indeterminate sentence law is not complied with in sentencing appellant for an exact term of three years. The sentence will therefore be reformed to adjudge appellant guilty of the unlawful manufacture of intoxicating liquor and to be confined in the penitentiary for a term of not less than one nor more than three years, and as so reformed will be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.